Grace, Ch. J.
(concurring specially). Under section 86 of the Constitution, this court has a general superintending control over all inferior courts. The facts and circumstances of this case are of the character to warrant the exercise of the supervisory power of this court and, in the exercise of that power, it is proper to issue a writ, requiring and directing the district court and the judge thereof to set aside the restraining order issued at the commencement of the action.
There is no necessity here to consider the merits of the alleged cause or causes of action.